In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-1418V
                                        UNPUBLISHED


    JESUS GARCIA,                                           Chief Special Master Corcoran

                        Petitioner,                         Filed: February 25, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


John Robert Howie, Howie Law, PC, Dallas, TX, for petitioner.

Emilie Williams, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT1

       On September 16, 2019, Jesus Garcia filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”), which meets the Table definition for SIRVA, or, in the
alternative, was caused-in-fact by the influenza vaccine he received on December 1,
2017. Petition at 1 ¶¶ 1, 38. Petitioner further alleges that he received the vaccination in
the United States, suffered the residual effects of his SIRVA for more than six months,
and that he has not filed a civil action or received an award or settlement for his SIRVA,
alleged as vaccine-caused. Id. at ¶¶ 1, 36-37. The case was assigned to the Special
Processing Unit of the Office of Special Masters.


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
        On February 25, 2021, Respondent filed a Rule 4(c) Report3 in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
and Proffer at 1. Specifically, Respondent “has concluded that [P]etitioner’s claim meets
the Table criteria for SIRVA . . . [and] is entitled to a presumption of vaccine causation.”
Id. at 3-4.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                     s/Brian H. Corcoran
                                     Brian H. Corcoran
                                     Chief Special Master




3
 Respondent filed a combined Rule 4 Report and Proffer. ECF No. 22. A Decision Awarding Damages
based upon the Proffer also will be issued today.


                                                2